Citation Nr: 1637882	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection. 


REMAND

The Board finds that additional development is required for the claim for service connection for Hepatitis C.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran claims that his current diagnosed hepatitis C was contracted during service in Vietnam during combat operations.  Specifically, the Veteran asserts that he contracted Hepatitis C through moving wounded soldiers, or through the various inoculations he received during service, or through sexual exposure during service.  

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

However, Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The Board notes that while the Veteran's service in the Republic of Vietnam has been confirmed by the record and VA must concede herbicide exposure during active service, Hepatitis C is not a listed condition under 38 C.F.R. § 3.309(e), and the Veteran's condition cannot be presumptively service-connected on the basis of that exposure.  That does not precluded the Veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board finds that an August 2015 VA examination to opine as to the etiology of Hepatitis C is incomplete for adjudication on the merits.  Specifically, while the examiner provided an adequate and thorough opinion regarding the etiology of Hepatitis C with regard to the various high risk factors such as oral surgery, exposure to blood of fellow service-members, and inoculations, the examiner did not address whether Hepatitis C development was due directly to presumed exposure to herbicides.  Consequently, that omission makes the opinion incomplete. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the record.

2.  Schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  All necessary tests should be accomplished and all clinical findings reported in detail.  The examiner is specifically asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C is etiologically related to service.  The examiner should specifically address whether Veteran's conceded exposure to herbicides during active service at least as likely as not (50 percent or greater probability) caused hepatitis C.   

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


